In a negligence action to recover damages for personal injuries, plaintiff appeals from so much of a judgment of the Supreme Court, Queens County, entered June 23, 1971, as is in his favor against respondents upon a jury verdict of $25,000. Judgment reversed insofar as appealed from, on the law, and new trial granted on the issue of damages only, with costs to abide the event, unless, within 30 days after entry of the order to be made hereon, respondents serve and file in the office of the clerk of the trial court a written stipulation consenting to increase the verdict in plaintiff’s favor to $40,000 and to the entry of an amended judgment in accordance therewith, in which event the judgment as so amended is affirmed, with costs to appellant. In our opinion the verdict was inadequate to the extent indicated herein. Munder, Acting P. J., Martuscello, Christ and Benjamin, JJ., concur.